Citation Nr: 0828718	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  04-27 896	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for arthritis.



REPRESENTATION

The veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to August 
1986.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In September 2007, the Board remanded the issue of 
entitlement to service connection for arthritis for 
additional development.  



FINDINGS OF FACT

1.  Current arthritis of the left great toe and lumbar spine 
is not related to his military service, and did not manifest 
to a compensable degree within one year following his 
separation from service.

2.  The veteran has complaints of pain in his hands and 
shoulders attributable to tendonitis, but X-rays do not 
reveal arthritis.

3.  The veteran has had a history of complaints of recurrent 
migratory pain in his ankles, knees, upper chest, elbows, 
shoulders, hands, and hips, but he does not have arthritis in 
these joints.



CONCLUSION OF LAW

Arthritis was not incurred in or aggravated during service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  Section 
3.159 was recently amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23353 (Apr. 30, 2008) (effective for claims pending on or 
after May 30, 2008).

The veteran was sent a VCAA notice letter in May 2003.  The 
letter provided him with notice of the evidence necessary to 
substantiate his claim, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, 
the content of the letter provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  The 
veteran has established his status as a veteran.  He received 
notice as to the second and third elements outlined in 
Dingess via the May 2003 letter.  He also received notice as 
to the fourth and fifth Dingess elements in a letter sent in 
February 2008.  

Content-complying VCAA notice, to the extent possible, must 
be provided prior to an initial unfavorable decision by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 120.  Here, VCAA notice was 
provided in May 2003, prior to the RO's decision in August 
2003.  There was a timing deficiency with regard to the 
February 2008 notice.  Inasmuch as the claim is being denied, 
and no effective date or rating is being set, the timing 
deficiency is not prejudicial.

In developing his claim, VA obtained the veteran's service 
treatment records (STRs), and VA treatment records.  Private 
medical records were also obtained from Dr. Glaser, Dr. 
Silgals, and Tricounty Radiology Associates.  In addition, VA 
examinations were provided in July 2003 and April 2008.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no 
reported evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.


Governing Statutes and Regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption, 
however, is rebuttable by probative evidence to the contrary.

Legal Analysis

The veteran's STRs indicate he complained of a slight ache in 
his knees in September 1978.  In December 1980, he reported 
that he was in good health.  In February 1983, he complained 
of left knee pain and the diagnosis was chondromalacia.  In 
November 1985, he was seen for a rheumatology consultation.  
It was noted that he had a history of thrombocytosis and had 
complaints of migratory polyarthritis.  In January 1986, he 
was seen for a follow-up medical examination for 
polyarthritis.  There was no change in the condition and he 
reported that it was better with aspirin.  The report of the 
June 1986 physical examination given prior to discharge 
indicates the veteran had a history of arthritis, but the 
clinical evaluation was normal.  On the Report of Medical 
History, the veteran noted that he had arthritis, rheumatism 
or bursitis.  He reported pain in his ankles, shoulders and 
hips.  He denied recurrent back pain, foot trouble or knee 
problems.

A July 1991 treatment record from Dr. Silgals indicates the 
veteran had been diagnosed as having early myeloproliferative 
syndrome, which was totally asymptomatic.  The veteran denied 
pain in his hands or feet, but said that he had arthritis.  

Private treatment records from Dr. Glaser indicate the 
veteran complained of arthritic pain in his hips, chest, and 
shoulders in September 1998.  The diagnosis was mild 
musculoskeletal pain.  In January 1999, he complained of pain 
and stiffness in his arms, legs and feet particularly upon 
waking in the morning.  The assessment was mild arthritis.  
In November 2001, he complained of pain in his right shoulder 
and the diagnosis was rotator cuff tendonitis.  In June 2002, 
he complained of pain in his shoulders and fingers.  The 
diagnosis was bilateral impingement syndrome.  In April 2003, 
he complained of right shoulder pain; he had full range of 
motion.

VA treatment records indicate the veteran was first seen in 
March 2000.  He said that he had a 20-year history of 
arthritis.  He complained of pain in his left collarbone, 
left arm, elbows, hands, hips, and legs.  In June 2000, he 
complained of arthritis in his bilateral shoulders and hips.  
The assessment was osteoarthritis at multiple sites.  In June 
and July 2001, the assessment was joint arthralgias at 
multiple sites.  In July 2002, he complained of pain in his 
left shoulder and upper arm.

In a July 2001 letter from Dr. Foster, a VA environmental 
physician, it was reported that the veteran had diagnoses 
that included polycythemia vera, vitiligo, depression, 
arthritis, and a history of tuberculosis.

The report of a July 2003 VA examination indicates the 
veteran complained of recurrent migratory joint pain in both 
acromioclavicular (AC) joints, hips, knees, elbows and 
fingers.  It was noted that the tests for rheumatoid 
arthritis were negative.  He had full range of motion in all 
joints and there were no objective abnormalities on physical 
examination.  X-rays of the knees and elbows were 
unremarkable.

A December 2003 magnetic resonance imaging (MRI) from 
Tricounty Radiology Associates indicates the veteran had 
degenerative arthritis changes from the L2 to L5 levels.  

The report of the April 2008 VA examination indicates the 
veteran complained of pain in his hands, shoulders, and left 
great toe.  He reported that he had injured the toe in 1995 
or 1996.  On objective examination, he had full range of 
flexion and adduction in the shoulders.  He had external 
rotation from 0 to 70 degrees (lacking 20 degrees of normal 
range of motion) and full range of internal rotation.  He had 
pain on the left side only.  There was tenderness in his 
hands in the proximal interphalangeal (PIP) joints of the 
third and fourth digits, and in the interphalangeal joints of 
the first digits.  He was able to bring his fingers to the 
transverse crease and oppose them.  He had a hallux bunion on 
the left foot with a painful corn.  Rheumatoid factor was 
negative.  X-rays of the hands and shoulders were normal.  An 
X-ray of the left great toe revealed arthritis.  The 
diagnoses were bilateral hand and shoulder tendonitis and 
left great toe arthritis.  The examiner opined that the 
arthritis in the left great toe was probably due to the 
injury the veteran reported that he had in 1995 or 1996 
during civilian life.  The examiner found no evidence of 
generalized arthritis or rheumatoid arthritis.  

The veteran has a history involving complaints of pain in 
multiple joints.  Pain, alone, without a diagnosed or 
identifiable underlying malady or condition does not 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  An April 2008 X-ray confirmed arthritis in his left 
great toe and a December 2003 MRI confirmed arthritis in his 
lumbar spine.  The April 2008 VA examiner also said the 
veteran also had bilateral hand and shoulder tendonitis.

With regard to the left great toe arthritis, the veteran 
reported that he injured the toe in 1995 or 1996 during 
civilian life.  There is no evidence of any relationship 
between the left great toe condition and his military 
service.  With regard to the arthritis of the lumbar spine, 
the diagnosis was first given in December 2003 - 17 years 
after he was discharged from military service.  At his June 
1986 discharge physical, he denied recurrent back pain.  For 
these reasons, service connection is not warranted for 
arthritis of the left great toe or lumbar spine.

The claim for service connection for arthritis must be denied 
because the preponderance of the evidence is against the 
claim-meaning there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); 38 C.F.R. §§ 4.7, 4.21.


ORDER

Entitlement to service connection for arthritis is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


